ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The applicant requested reconsideration of the pending claims 1–2, 4–21. The applicant traversed the claims rejections under 35 USC §103 as presented in the Final Rejection. Final Rejection dated Jun. 23, 2021 (“Final Rejection”) ps. 3–25.  To be more specific, the applicant submits that Kim’s dust collector 354 is not a component of the filter cleaner that moves upward and downward, it is a component that separate from the filter cleaner and is detachably coupled to the casing. Applicant Rem. dated Aug. 23, 2021 (“Applicant Rem.) p. 8. Based on this, the applicant argues that Kim fails to disclose that the filter cleaner may be disposed on the outside of the casing. Id.  
The examiner does not find the argument persuasive.  While Kim does not explicitly disclose that its dust collector 354 is an integral part with the other part of the filter cleaner (i.e., kit case 300, agitator 302, second slide guides 314 and etc. mounted on it), it would have been obvious for one of ordinary skill in the art to directly connect the dust collector 354 to the rest part of the filter cleaner (i.e., kit case 300, agitator 302, second slide guides 314 and etc. mounted on it) because the use of one piece construction instead of the separated construction disclosed in Kim would be merely a matter of obvious engineering choice. MPEP 2144.04(V)(B).Therefore, all parts of the filter cleaner could be located inside or outside the case 2 as Kim discloses that the location of the dust collector 354 could be either inside or outside the case 2. Kim [105]. A person of ordinary skill in the art would be motivated to put the integrated filter cleaner outside 
Additionally, the applicant argues that Kim’s filter cleaner requires a specific configuration which requires both sides of the filter cleaner to be movable from the inside of the case. Id. On the other hand, Lv only discloses a cleaner having no agitator or the like, and only an air inlet is coupled to be movable from the outside of the case. Id. 
The examiner does not find the argument persuasive. Kim does not explicitly disclose that its filter cleaner requires both sides of the filter cleaner to be movable from the inside of the case. As discussed above, the location of the filter cleaner device in Kim is flexible. It is further noted here that the location of Kim’s filter cleaner does not make it patentably distinguishable from the instant applicant because shifting the position of the filter cleaner would not have modified the operation of the device. MPEP 2144.04(VI)(C). Additionally, while Lv’s disclosed cleaner has no agitator or the like, agitator is recognized in the filter cleaning art as being suitable for cleaning filters, therefore, replacing the filter cleaner 2 of Lv with the filter cleaner kit 300 of Kim is a simple substitution of one known element for another to obtain predictable results, which support a conclusion of obviousness. MPEP 2141(III)(B). 
The applicant then concludes that a person of ordinary skill in the art would not apply the filter cleaner of Kim to the indoor unit of Lv because Kim’s filter cleaner cannot be coupled to the guide rails 19 of Lv, or a component including a cover plate 15, a gear 16, and fixed seat 14 Id. Additionally, Kim’s configuration for fixing the filter cleaner cannot be applied to the indoor unit of Lv. Id. The applicant further emphasis that neither Kim nor Lv discloses a configuration in which a filter cleaner including an agitator is coupled to be movable from the outside of the case. Id. 
The examiner does not find the applicant’s argument persuasive. It is noted here that the modification stated in the Office Action is to replace the filter clean 2 of Lv with the filter cleaner kit 300 of Kim together with Schroeder’s guide rail assembly with necessary rearrangements. Office Action dated Jun. 23, 2021 (“Office Action) p. 10. The proposed modification is not simply “applying the filter cleaner of Kim to the indoor unit of Lv by coupling to the guide rails 19 of Lv. 
The applicant further argues that Schroeder differs in its overall configuration from Lv or Kim because Schroeder has a configuration in which the carriage assembly 102 moves on the rear surface of the guide rail 104 (which the applicant recognizes as the surface in the direction perpendicular to the threaded portion of the guide rail). The applicant then points out that both Lv and Kim move up and down along the side of the threaded rail (i.e., the threaded side of the rail). Id. at ps. 8–9. In view of the above, the applicant concludes that both Lv and Kim have a configuration to move while fixing both sides of the moving object, and therefore, a person of ordinary skill in the art would not look to combine the rail of Schroeder with the teaching of Lv or Kim. Id. at p. 9. 
The examiner does not find the argument persuasive. Schroeder discloses a plurality of guide rollers 110, 112, 114 that moves along a guide rail 104 (i.e., more specifically on hardened rails 118 and 120). Schoroeder Figs. 1 and 5, [0032]. The hardened rail 118 of guide rail 104 is located at the rear of the threaded side of the rail, which is consistent with the applicant’s 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Qianping He/Examiner, Art Unit 1776                                            

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776